DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges the Applicant’s request for foreign priority based on the filing of Japanese patent application JP2017-250454, filed on 27 Dec 17, and which a certified copy of has been placed in the file wrapper as of 8 Feb 19.
Information Disclosure Statement
While Examiner has considered the three IDSs filed on 3 Dec 18, 14 Mar 19, and 19 Jul 19, respectively, the particular IDS filed on 14 Mar 19 included a non-patent literature document, which was an Office action mailed by the Japanese Patent Office, which could not be considered by the Examiner because it was not translated into the English language.
Claim Interpretation
Firstly, independent Claim 8 utilizes the term “suppress” within two separate limitations that each at least say “yaw moment oriented to suppress turning of the vehicle”.  While this is a known term in the art, it is not clear from the claims or the specification as to whether it is referring to a partial “reducing somewhat” or if it requires a full “reduction to zero”, as “suppress” is commonly used within the art both ways.  Rather than declaring these limitations indefinite, the Examiner is merely interpreting this term, under broadest reasonable interpretation (BRI), to be either/or (i.e. either a partial reduction or a full reduction).
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here:
a braking device (“a brake control system 18 for supplying a brake fluid pressure to a wheel cylinder or a brake caliper of a brake unit (braking device) 16 installed in each of the four road wheels”, Paragraph 21).  As such, this 35 U.S.C. 112(f) limitation is being interpreted to be one or more wheel brakes such as wheel brake calipers or the like.
a power source (“the processor is configured to reduce the output torque of the power source (prime mover) so as to attain the additional deceleration set based on the rate of the increase in the steering angle”, Paragraph 13, “As the drive control system 4, it is possible to use an internal combustion engine such as a gasoline engine or a diesel engine, and an electric motor. The drive control system 4 functions as "power source" set forth in the appended claims”, Paragraph 17).  As such, this 35 U.S.C. 112(f) limitation is being interpreted to be one or more prime movers such as an engine and/or a motor or the like.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: each of these independent claims utilize the phrase “a braking device capable of applying different braking forces, respectively, to right and left road wheels of a vehicle“; however, it is general practice for apparatus/system claims to not describe what a specific structure is capable of doing but instead to describe what the specific structure is configured to do.  As such, it appears that this limitation should instead be “a braking device configured to apply
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  This independent claim includes the limitation “set another yaw moment oriented to suppress turning of the vehicle, as a second target yaw moment, by multiplying the lateral jerk or the steering angle by a given coefficient”.  In this limitation, the term “a given coefficient” is completely ambiguous.  It is not clear as to where it comes from (i.e. how is it “given”?), how it is calculated and/or what it is based on, whether it is a static value or a dynamic value that changes over time (and if it changes over time, what variables impact it?), or even what units of measurement it is in (particularly since it is used in a multiplication function with lateral jerk or steering angle, which are each in different units themselves).  The specification only describes the first target yaw moment being calculated with a coefficient Cm1 (per Paragraph 35), and the second target yaw moment being calculated with a coefficient Cm2 (per Paragraph 39).  But nowhere else in the specification is this coefficient described in sufficient detail to ensure that one of ordinary skill in the art at the time of filing, would know that the applicant had possession of the claimed invention, or would know how to make or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gronau et al. (DE 10325486, published 15 Jan 04), herein “Gronau”.  Note that this foreign patent document is not being included on the PTO-892 and/or as a translated copy, since there is already a copy of it in the file wrapper.
Regarding Claim 1 (independent), Gronau discloses a vehicle behavior control device (ESP driving dynamics controller 28 in conjunction with the braking device, steering wheel, vehicle sensors, etc., each described below, per Fig. 3) comprising:
a braking device configured to applywheel brakes 30-33, hydraulic lines 34-37, valve block 38, and brake pedal master cylinder 39, “Each wheel also has a wheel brake 30 to 33. These brakes are hydraulically operated and receive );
a steering wheel configured to be manipulated by a driver (inherent, but shown as a circle in Fig. 3 attached to steering angle sensor 29, “Due to the highly dynamic steering operation, a rotation of the vehicle about its vertical axis can be initiated”, Paragraph 27);
a steering angle sensor configured to detect a steering angle of the steering wheel (steering angle sensor 29, “the steering angle 41 measured by the steering angle sensor 29”, Paragraph 25);
a vehicle speed sensor configured to detect a vehicle speed of the vehicle (“each of the wheels 15, 16, 20, 21 a wheel sensor 22 to 25 is provided…The signals are fed to an ESP driving dynamics controller 28, which determines the vehicle speed VRef based on predefined criteria from the wheel speeds”, Paragraph 24);
a yaw rate sensor configured to detect an actual yaw rate of the vehicle (yaw rate sensor 26, “the known signal profile of the yaw rate 44 measured by the yaw rate sensor 26”, Paragraph 25); and
a processor configured to control the braking device (ESP driving dynamics controller 28, “The ESP control system for the brake system available signals 40-44”, Paragraph 26), wherein the processor is configured to:
decide a target yaw rate of the vehicle (“a brake overlay intervention takes place when an analysis of at least the two yaw rate signals, namely the obtained by means of a yaw rate sensor and the in a yaw rate reference signal determined from a vehicle model, results in that the brake ), based on the steering angle (steering angle 41) and the vehicle speed (VRef);
set a yaw moment oriented in a direction opposite to that of the actual yaw rate of the vehicle (“the brake pressure in the on the same Axle opposite wheel is constructed to counteract the excessive yaw moment of the previous brake engagement”, Paragraph 14, “brake pressure is applied to the wheel brake of the opposite wheel of the same axis. As a result, an increasing rotational damping of the vehicle about the vertical axis is achieved, which reduces the amount of yaw rate to a size below the size of the model-based yaw rate reference”, Paragraph 17), as a target yaw moment to be applied to the vehicle (“If the yaw rate 44 is above the reference yaw rate 40 (oversteering driving behavior) and the difference value resulting from a comparison of the yaw rate with the reference yaw rate is above a limit value, a control law provided in the controller 28 calculates an additional yaw moment”, Paragraph 27, “A torque 63 directed counter to the yawing moment 62 of the vehicle is generated, which causes the vehicle to turn out of the curve in the event of oversteer”, Paragraph 28), based on a change rate of a difference between the actual yaw rate and the target yaw rate (“the temporal change of the two yaw rate signals and their course can be evaluated. Advantageously, they have a similar yaw acceleration”, Paragraph 12, “In a time course of the two yaw rate signals to each other, in which the difference of the yaw rate signals or the difference signal decreases until a limit is reached or fallen below or stops over a predetermined period or a predetermined period of time, the brake engagement on the sprocket prevented and / or terminated and ); and
control the braking device to apply the target yaw moment to the vehicle (“This additional yaw moment is fed to a distribution logic which generates output variables for controlling the brake pressure values or valve switching times. The brake pressure values are converted directly into the wheel brakes”, Paragraph 27, “In response to the received signals or the difference signal 42, a brake overlay engagement 75 is initiated which generates drive signals for the valves in the valve block 38”, Paragraph 30, “As a result, the brake pressure build-up in the wheel brake 16 is terminated at the time t when the difference signal 42 drops below a threshold value D. As the waveform of the difference signal 42 in Fig. 2 shows, the threshold value D is calculated depending on the course of the yaw rate 44”, Paragraph 30, “The temporal change of the difference signal 42 or the temporal change of the two yaw rate signals, Ref and their course is evaluated to terminate the brake overlay intervention. The steering angle velocity and / or yaw rate reference acceleration may be included in the evaluation”, Paragraph 31).
Regarding Claim 2, Gronau discloses the vehicle behavior control device according to Claim 1, and Gronau further discloses that the processor is configured to set the target yaw moment to a larger value as the change rate of the difference between the actual yaw rate and the target yaw rate becomes larger (“If the yaw rate 44 is above the reference yaw rate 40 (oversteering driving behavior) and the difference value resulting from a comparison of the counteracts the oversteering vehicle handling in the opposite direction with another brake engagement 80 on the opposite wheel 15 disposed on the same axle”, Paragraph 29, “the brake pressure 70 (FIG. 1) in the wheel 16 is set individually in accordance with the additional yawing moment”, Paragraph 30; also note that this claim is merely describing the old and well known in the art concept of proportional control application, which is also indicated by the use of at least the term “counteract” within the above cited to Paragraph 29).
Regarding Claim 3, Gronau discloses the vehicle behavior control device according to Claim 1, and Gronau further discloses that when the steering angle is decreasing and the change rate of the difference between the actual yaw rate and the target yaw rate is equal to or greater than a given value, the processor is configured to set the target yaw moment (“the steering angle gradient can be evaluated in size and direction in conjunction with the difference signal. It is advantageous that the temporal change of the difference signal is evaluated for inhibiting and / or terminating, initiating and / or modifying the brake intervention”, Paragraph 12, “The brake intervention takes place at a time at which the steering angle has already exceeded the steering angle maximum 50 and a return steering takes place. If the yaw rate 44 is above the reference yaw rate 40 (oversteering driving behavior) and the difference value resulting from a comparison of the yaw rate with the reference yaw rate ).
Regarding Claim 4, Gronau discloses the vehicle behavior control device according to Claim 1, and Gronau further discloses that when the difference between the actual yaw rate and the target yaw rate is changing in a direction causing the actual yaw rate to become greater than the target yaw rate, the processor is configured to set the target yaw moment (“In a time course of the two yaw rate signals to each other, in which the difference of the yaw rate signals or the difference signal decreases until a limit is reached or fallen below or stops over a predetermined period or a predetermined period of time, the brake engagement on the sprocket prevented and / or terminated and / or initiates a brake engagement on another engagement gear and / or modified the brake engagement on one of the engagement wheels”, Paragraph 13, “The brake intervention takes place at a time at which the steering angle has already exceeded the steering angle maximum 50 and a return steering takes place. If the yaw rate 44 is above the reference yaw rate 40 (oversteering driving behavior) and the difference value resulting from a comparison of the yaw rate with the reference yaw rate is above a limit value, a control law provided in the controller 28 calculates an additional yaw moment”, Paragraph 27).
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gronau in view of Umetsu et al. (US 2017/0129481, based on foreign priority to JP 2015-218639, filed 6 Nov 15), herein “Umetsu”.
Regarding Claim 7, Gronau discloses the vehicle behavior control device according to Claim 1, and Gronau is silent to, but Umetsu teaches, a power source configured to output a torque for driving road wheels of the vehicle (“A vehicle body of the vehicle 1 has a front portion on which an engine 4 for driving drive road wheels (in the vehicle depicted in FIG. 1, right and left front road wheels 2) is mounted. The engine 4 is an internal combustion engine such as a gasoline engine or a diesel engine”, Paragraph 42, “an engine control part 26 for controlling the engine 4 to cause the engine 4 to output the final target torque”, Paragraph 46), wherein, when the steering angle is increasing, the processor is configured to set an additional deceleration to be added to the vehicle (“in the vehicle behavior control device of the present invention, the driving force controller is operable, when the steering wheel angle of the vehicle is increasing and the yaw rate-related quantity is increasing, to reduce the driving force according to the yaw rate-related quantity being increasing”, Paragraph 25, “FIG. 6 is a map depicting a relationship between a steering speed, and a target additional deceleration to be decided by the vehicle behavior control device according to this embodiment”, Paragraph 33), based on a rate of the increase in the steering angle, and to reduce the output torque of the power source so as to attain the additional deceleration (“FIG. 11B is a .  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Gronau to include a power source configured to output a torque for driving road wheels of the vehicle, and when the steering angle is increasing, the processor is further configured to set an additional deceleration to be added to the vehicle, based on a rate of the increase in the steering angle, and to reduce the output torque of the power source so as to attain the additional deceleration, as taught by Umetsu, in order to reduce the driving force to apply a sufficient load to the front road wheels and thus increase a cornering force of the front road wheels, and reliably improve responsiveness of the vehicle to the steering wheel turning operation, while reducing a processing load without giving any uncomfortable feeling to a driver (“According to this feature, when the steering wheel angle of the vehicle and the yaw rate-related amount are increasing after start of a steering wheel turning operation, it becomes possible to reduce the driving force to apply a sufficient load to the front road wheels and thus increase a cornering force of the front road wheels, and reliably improve responsiveness of the vehicle to the steering wheel turning operation, while reducing a processing load without giving any uncomfortable feeling to a driver”, Paragraph 26).
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being obvious over Gronau in view of Umetsu (wherein any applicable portions of these claims requiring modification to Gronau with Umetsu and/or obviousness are discussed within the limitations themselves for the sake of brevity, particularly since much of the relevant portions of Umetsu are already discussed above pertaining to Claim 7).
Regarding Claim 8 (Independent), Gronau discloses a vehicle behavior control device (see applicable citations per the rejection of Claim 1 above, which will not be repeated for the sake of brevity) comprising:
a power source configured to output a torque for driving road wheels of a vehicle (see applicable citations per the rejection of Claim 7 above, which will not be repeated for the sake of brevity);
a braking device configured to apply (see Claim Objection above) different braking forces, respectively, to right and left road wheels of the vehicle (see applicable citations per the rejection of Claim 1 above);
a steering wheel configured to be manipulated by a driver (see applicable citations per the rejection of Claim 1 above);
a steering angle sensor configured to detect a steering angle of the steering wheel (see applicable citations per the rejection of Claim 1 above);
a vehicle speed sensor configured to detect a vehicle speed of the vehicle (see applicable citations per the rejection of Claim 1 above);
a yaw rate sensor configured to detect an actual yaw rate of the vehicle (see applicable citations per the rejection of Claim 1 above); and
a processor configured to control the power source (see applicable citations per the rejection of Claim 7 above) and the braking device (see applicable citations per the rejections of Claims 1 and 7 above), wherein the processor is configured to:
set an additional deceleration to be added to the vehicle (see applicable citations per the rejection of Claim 7 above), to a value of 0.05 G or less (i.e. this is merely a matter of obvious design choice in view of the ), according to a steering speed which is a change rate of the steering angle (see applicable citations per the rejection of Claim 7 above), or a lateral jerk obtained based on a lateral acceleration of the vehicle (optional), when a turning manipulation of the steering wheel is being performed and the steering angle detected by the steering angle sensor is increasing (see applicable citations per the rejection of Claim 7 above);
reduce the output torque of the power source so as to generate the additional deceleration (see applicable citations per the rejection of Claim 7 above);
decide a target yaw rate of the vehicle based on the steering angle and the vehicle speed (see applicable citations per the rejections of Claims 1 and 7 above), when a turning-back manipulation of the steering wheel is being performed and the steering angle detected by the steering angle sensor is decreasing (“The highly dynamic steering operation can be seen from the course of the steering angle speed 41, which increases up to a steering angle maximum 50. Thereafter, a back and counter steering takes place”, Paragraph 26, “The brake intervention takes place at a time at which the steering angle has already exceeded the steering angle maximum 50 and a return steering takes place”, Paragraph 27; “Preferably, in the vehicle behavior control device of the present invention, the steering wheel angle coefficient is set such );
set a yaw moment oriented to suppress turning of the vehicle, as a first target yaw moment, based on a change rate of a difference between the actual yaw rate and the target yaw rate (see applicable citations per the rejection of Claim 1 above);
set another yaw moment oriented to suppress turning of the vehicle, as a second target yaw moment (inherent based on a modification of Gronau with Umetsu when considering a target deceleration rate, the steering angle, and vehicle speed), by multiplying the lateral jerk (optional) or the steering angle by a given coefficient (see 35 USC 112(a) Claim Rejection above; “a coefficient K2 set according to a steering wheel angle”, Abstract of Umetsu, “a steering wheel angle coefficient of 1 or less, which is set according to a steering wheel angle of the vehicle”, Paragraph 15 of Umetsu, “when a value derived by multiplying the target additional deceleration by the vehicle speed coefficient and the steering wheel angle coefficient is less than a given determination threshold, to stop control of reducing the driving force…and, when the value derived by multiplying the target additional deceleration by the vehicle speed coefficient and the steering wheel angle coefficient is equal to or greater than the determination threshold…to perform the control of reducing the driving ); and
control the braking device to apply a larger one of the first target yaw moment and the second target yaw moment to the vehicle (i.e. this is merely a matter of obvious try in view of the two calculations each made individually by Gronau (first target yaw moment) and Umetsu (second target yaw moment), because it would have been obvious to one having ordinary skill in the art at the time of filing to have selected the larger of the two yaw moments since (a) there would already be a limit imposed on the target yaw moment based on limiting the additional deceleration to be added to the vehicle to 0.05 G or less, so it would be the most logical to select the larger of the two target yaw moments since even the larger of the two is unlikely to cause a detrimental impact on the vehicle dynamics since it’s already limited, and (b) there are only two already identified and predicable solutions with a reasonable expectation of success, so with only two finite options, selecting the larger of the two would be obvious to try in hopes of finding which of the two has the most advantageous effects).
Regarding Claims 5-6, Gronau discloses the vehicle behavior control device according to Claim 1, and Gronau further discloses that the target yaw moment set based on the change rate of the difference between the actual yaw rate and the target yaw rate is defined as a first target yaw moment (see applicable citations per the rejection of Claim 1 above, which will not be repeated for the sake of brevity), and wherein the processor is configured to:
set, when the steering angle is decreasing (“The highly dynamic steering operation can be seen from the course of the steering angle speed 41, which increases up to a steering angle maximum 50. Thereafter, a back and counter steering takes place”, Paragraph 26, “The brake intervention takes place at a time at which the steering angle has already exceeded ), a yaw moment oriented in a direction opposite to that of the actual yaw rate of the vehicle, as a second target yaw moment (inherent based on a modification of Gronau with Umetsu when considering a target deceleration rate, the steering angle, and vehicle speed), based on a rate of the decrease in the steering angle (“FIG. 6 is a map depicting a relationship between a steering speed, and a target additional deceleration to be decided by the vehicle behavior control device according to this embodiment”, Paragraph 33 of Umetsu); and
control the braking device to apply the first target yaw moment or the second target yaw moment to the vehicle (per Claim 5), and to apply a larger one of the first target yaw moment and the second target yaw moment to the vehicle (per Claim 6, dependent upon Claim 5) (i.e. this is merely a matter of obvious try in view of the two calculations each made individually by Gronau (first target yaw moment) and Umetsu (second target yaw moment), because it would have been obvious to one having ordinary skill in the art at the time of filing to have selected one of the two moments, or in the case of Claim 6, the larger of the two yaw moments since there are only two already identified and ).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663